--------------------------------------------------------------------------------

 

SHARE PLEDGE AGREEMENT




THIS SHARE PLEDGE AGREEMENT (this “Agreement”) dated as of this 16th day of
November, 2007 is made between Hanqiao Zheng (the “Pledgor”) and Carlyle Asia
Growth Partners III, L.P., a limited partnership organized under the laws of the
Cayman Islands (“CAGP”), and CAGP III Co-Investment, L.P., a limited partnership
organized under the laws of the Cayman Islands (together with CAGP, the “Secured
Party”).

RECITALS

WHEREAS, pursuant to that certain Stock and Notes Purchase Agreement, dated as
of November 16, 2007, by and among the of China Recycling Energy Corporation, a
Nevada corporation (the “Company”), and the Secured Party, among others (the
“Purchase Agreement”), it is anticipated that the Secured Party shall purchase a
10% Senior Secured Convertible Promissory Note in the principal amount of
US$5,000,000 (the “First Note”), and subsequently, a 5% Senior Secured
Convertible Promissory Note in the principal amount of US$15,000,000 (the
“Second Note” and together with the First Note, the “Notes”) of the Company;

WHEREAS, it is a condition to the obligations of the Secured Party under the
Purchase Agreement and a condition precedent of the Secured Party purchasing the
Notes that the Pledgor pledge the Collateral and deliver this Agreement as
security for the full and punctual observance and performance of the covenants
and agreements contained herein and in the Notes; and

WHEREAS, the Pledgor is the owner of the number Common Shares set forth Exhibit
A beside Pledgor’s name in the column titled “Pledgor Shareholdings” (“Pledgor
Shares”).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, hereby agree as follows:

AGREEMENT

Section 1.

Definitions.

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Notes.  As used herein, the following words and phrases
shall have the following meanings:

“Additional Collateral” has the meaning provided in Section 4 hereto.

“Agreement” has the meaning provided in the preamble hereto.

“Collateral” means (i) the Pledged Shares; (ii) all additions to and
substitutions for such Pledged Shares (including, without limitation, any
securities, cash or instruments or other property delivered or pledged pursuant
to Section 2(b)); (iii) all income, proceeds and collections received or to be
received, or derived or to be derived, now or any time hereafter (whether before
or after the commencement of any proceeding under applicable bankruptcy,
insolvency or similar law, by or against the Pledgor, with respect to the
Pledgor) from or in connection with the Pledged Shares (including, without
limitation, any capital shares issued by the Company in respect of any Common
Shares constituting Collateral or any cash, securities or other property
distributed in respect of or exchanged for any Common Shares constituting
Collateral, or into which any such Common Shares is converted, in connection
with any Fundamental Transaction, and any security entitlements in respect of
any of the foregoing); and (iv) all powers and rights now owned or hereafter
acquired under or with respect to the Pledged Shares, as provided herein.

--------------------------------------------------------------------------------



“Common Shares” means the common shares, par value $0.001 per share, of the
Company.

“Company” has the meaning provided in the recitals hereto.

“Event of Default” has the meaning provided in the Notes.

“Federal Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §
101 - 1330).

“Federal Securities Laws” has the meaning provided in Section 7 hereto.

“First Note” has the meaning provided in the recitals hereto.

“Fundamental Transaction” has the meaning provided in the Notes.

“Investment Company Act” has the meaning provided in Section 5(c) hereto.

“Location” means, with respect to any party, the place such party is “deemed
located” within the meaning of Section 9-307(b)(1) of the UCC.

“Notes” has the meaning provided in the recitals hereto.

“Obligations” has the meaning provided in Section 2 hereto.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Pledged Shares” means the number of Common Shares set beside the Pledgor’s name
in the column titled “Number of Pledged Shares” on Exhibit A hereto and any
Additional Collateral pledged pursuant to Section 3 hereto, to be pledged to the
Secured Party in respect of this Agreement as set forth in Section 2 hereto.

“Pledgor” has the meaning provided in the preamble hereto.

“Pledgor Shares” has the meaning provided in the recitals hereto.

“Purchase Agreement” has the meaning provided in the recitals hereto.

2

--------------------------------------------------------------------------------



“Second Note” has the meaning provided in the recitals hereto.

“Secured Party” has the meaning provided in the preamble hereto.

“Securities Act” has the meaning provided in Section 7 hereto.

“Security Interests” means the security interests in the Collateral created
hereby.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

Section 2.

Pledge.   In order to secure to the Secured Party the full and punctual payment
and performance of all of the obligations (the “Obligations”) contained herein
and in the Notes (including the payment of principal and interest thereunder),
the Pledgor hereby transfers, grants, bargains, hypothecates, conveys, pledges,
sets over, delivers and confirms unto the Secured Party, and grants to the
Secured Party a first priority lien on, a security interest in and to, and a
right of setoff against (a) any and all interest the Pledgor has in Pledged
Shares and (b) any and all future proceeds of the Pledged Shares, including all
cash, securities or other property at any time and from time to time receivable
or otherwise distributed on, with respect to, or in exchange for any of or all
the Pledged Shares TO HAVE AND TO HOLD the Collateral, together with all rights,
titles, interests, powers, privileges and preferences pertaining or incidental
thereto, unto the Secured Party, its successors and assigns, for security
purposes only, until payment in full of the Obligations.

Section 3.

Distributions.  Any future distributions (other than a distribution in respect
of any tax permitted under the Notes) with respect to the Pledged Shares, or any
portion thereof, whether paid or payable in cash or otherwise, whether resulting
from a reclassification of the Pledged Shares or received in exchange for the
Pledged Shares or any part thereof, shall be applied by the Secured Party in
accordance with the terms of the Notes and used to reduce any and all
outstanding Obligations.  If any distributions are received by the Pledgor,
except as may be permitted under the Notes, such distributions shall not be
commingled by the Pledgor with any of his other funds or property but shall be
held separate and apart therefrom, in trust for the benefit of the Secured
Party, and shall be forthwith delivered to the Secured Party as Collateral, in
the same form as received but with any necessary endorsements, to be applied by
the Secured Party to the Obligations in accordance with the first sentence of
this Section 3.

Section 4.

Additional Collateral.  If the Pledgor acquires any additional Common Shares
after the date of this Agreement, the Pledgor shall pledge fifty-percent (50%)
of such additional shares of Common Shares (“Additional Collateral”) to the same
extent as if such shares were held by the Pledgor as of the date hereof and
subject to Section 2 (with any fractional shares rounded up to the nearest
shares).  If any Additional Collateral is required to be delivered pursuant to
this Section 4, the Pledgor shall deliver such Additional Collateral to the
Secured Party within five (5) business days of receipt by the Pledgor of such
Additional Collateral.  Concurrently with the delivery of any Additional
Collateral, the Pledgor shall deliver to the Secured Party a certificate
substantially in the form of Exhibit B hereto and dated the date of such
delivery, (A) identifying the additional items of the Additional Collateral
being pledged and (B) certifying that with respect to such items of Additional
Collateral the applicable representations and warranties contained in Section 12
(as specified in Exhibit B) are true and correct with respect to such Additional
Collateral and otherwise on and as of the date thereof.

3

--------------------------------------------------------------------------------



Section 5.

Voting Rights in Collateral.  Subject to Section 7(b), the Pledgor shall have
the right, from time to time, to vote and to give consents, ratifications and
waivers with respect to the Collateral, and the Secured Party shall, upon
receiving a written request from the Pledgor, accompanied by a certificate of
the Company stating that no Event of Default has occurred and is continuing,
deliver to the Pledgor, or as specified in such request, such proxies, powers of
attorney, consents, ratifications and waivers in respect of any of the
Collateral that is registered, or held through a securities intermediary, in the
name of the Secured Party or its nominee, as shall be specified in such request,
and shall be in form and substance satisfactory to the Secured Party.

Section 6.

Rights and Remedies Upon Default.

(a)

Generally.  If an Event of Default shall have occurred and be continuing, the
Secured Party may exercise all rights of a secured party under the UCC, and, in
addition, the Secured Party shall have all of the rights and remedies provided
for in this Agreement.

(b)

Registration in Nominee Name; Denominations.  If an Event of Default shall have
occurred and be continuing, the Secured Party shall have the right (in its sole
and absolute discretion and without notice to the Pledgor) to transfer to, or to
register the Pledged Shares in, its own name or the name of its nominee.

(c)

Sale of the Collateral.

(i)

If an Event of Default shall have occurred and be continuing, the Secured Party
may sell the Collateral, or any part thereof, at any public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Secured Party shall deem appropriate.  The Secured
Party shall be authorized at any such sale (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers to Persons who will represent
and agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and
investors who are “accredited investors” or “qualified purchasers” pursuant to
Sections 3(c)(1) or 3(c)(7) of the Investment Company Act of 1940 (the
“Investment Company Act”) and upon consummation of any such sale the Secured
Party shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold.  Each such purchaser at any such sale
shall hold the property sold absolutely free from any claim or right on the part
of the Pledgor, and the Pledgor hereby waives (to the full extent permitted by
applicable law) all rights of redemption, stay and appraisal which the Pledgor
now has, or may have at any time in the future, under any applicable law.

4

--------------------------------------------------------------------------------



(ii)

The Secured Party shall give the Pledgor ten (10) business days’ written notice
(which the Pledgor irrevocably agrees is reasonable notice within the meaning of
the applicable provisions of the UCC) of the Secured Party’s intention to make
any sale of Collateral.  Such notice shall state the time and place for such
sale and, in the case of sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or any portion thereof, will first be offered for sale
at such board or exchange.  Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the Secured
Party may fix and state in the notice of such sale.  At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels as the Secured Party may (in its sole and absolute
discretion) determine.  The Secured Party shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given.  The Secured
Party may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may be made at the time and place to which
the same was so adjourned.  If any sale of all or any part of the Collateral is
made on credit or for future delivery, the Collateral so sold may be retained by
the Secured Party until the sale price is paid by the purchaser or purchasers
thereof, but the Secured Party shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice.  Any sale of the Collateral conducted in conformity with reasonable
commercial practices of banks, commercial finance companies, insurance companies
or other financial institutions disposing of property similar to the Collateral
shall be deemed to be commercially reasonable.  

(iii)

At any public sale, the Secured Party may bid for or purchase, free from any
right of redemption, stay or appraisal on the part of the Pledgor (all said
rights being also hereby waived and released to the full extent permitted by
applicable law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to the
Secured Party from the Pledgor as a credit against the purchase price, and the
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to the Pledgor therefor.
 For purposes hereof, (A) the execution of a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof, (B) the
Secured Party shall be free to carry out such sale pursuant to such agreement
and (C) the Pledgor shall not be entitled to the return of the Collateral or any
portion thereof subject thereto, notwithstanding the fact that after the Secured
Party shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full.

(d)

Application of Proceeds of Sale.  The proceeds of any sale of, or other
realization upon, Collateral pursuant to, or as contemplated by, this Agreement,
as well as any Collateral consisting of cash, shall be promptly applied by the
Secured Party as follows:  

5

--------------------------------------------------------------------------------



FIRST, to payment of all reasonable costs and expenses incurred by the Secured
Party in connection with such sale or otherwise in connection with its duties
under this Agreement, including, but not limited to, all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Secured Party hereunder on behalf of the Pledgor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder;

SECOND, to the payment of the Obligations; and

THIRD, to the Pledgor, his successors and assigns, or as a court of competent
jurisdiction may otherwise direct.  

Section 7.

The Secured Party Appointed Attorney-in-Fact; Proxy.

(a)

Effective only upon the occurrence and during the continuance of an Event of
Default, the Pledgor hereby irrevocably appoints the Secured Party as the
Pledgor’s attorney-in-fact for the purpose of carrying out the provisions of
this Agreement and taking any action and executing any instrument which the
Secured Party may deem necessary or advisable to accomplish the purposes hereof,
which appointment is irrevocable and coupled with an interest.  Without limiting
the generality of the foregoing, the Secured Party shall have the right, upon
the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Secured Party’s name or in the name of the
Pledgor, to (i) ask for, demand, sue for, collect, receive receipt and give
acquittance for any and all moneys due or to become due and under and by virtue
of any Collateral, (ii) endorse checks, drafts, orders and other instruments for
the payment of money payable to the Pledgor representing any dividend or other
distribution payable on, or with respect to, the Collateral or any part thereof
or on account thereof and give full discharge for the same, (iii) settle,
compromise, prosecute or defend any action, claim or proceeding with respect to
any of the foregoing and (iv) sell, assign, endorse, pledge, transfer and make
any agreement respecting, or otherwise deal with, the same.

(b)

Effective upon the occurrence and during the continuance of an Event of Default
and to the extent permitted by applicable law, the Pledgor hereby irrevocably
appoints the Secured Party as its proxy, with full power of substitution, to
exercise all voting rights, if any, with respect to the Pledged Shares.  The
foregoing appointment is irrevocable and coupled with an interest.

(c)

Nothing contained in this Agreement shall be construed as requiring or
obligating the Secured Party to make any commitment or to make any inquiry as to
the nature or sufficiency of any payment received by the Secured Party, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof, or the moneys due or to become due on or with
respect thereto or any property covered thereby, and no action taken by the
Secured Party, or omitted to be taken with respect to the Collateral or any part
thereof, shall give rise to any defense, counterclaim or offset in favor of the
Pledgor or to any claim or action against the Secured Party, except in the case
of the gross negligence or willful misconduct of the Secured Party.

(d)

At any time, the Pledgor hereby irrevocably appoints the Secured Party as the
Pledgor’s attorney-in-fact for the purpose of executing and filing a financing
statement or other documentation necessary to perfect the Secured Party’s
interest in the Collateral.  The foregoing appointment is irrevocable and
coupled with an interest.

6

--------------------------------------------------------------------------------



Section 8.

Securities Act, Etc.  The Pledgor understands that compliance with  the
Securities Act of 1933, as now or hereafter in effect (the “Securities Act”),
the Investment Company Act and any other federal statute hereafter enacted
analogous in purpose or effect (the Securities Act, the Investment Company Act
and any such similar statute and related rules and regulations promulgated
thereunder as from time to time in effect being called the “Federal Securities
Laws”) might very strictly limit the course of conduct of the Secured Party if
the Secured Party were to attempt to dispose of all or any part of the Pledged
Shares permitted hereunder, and might also limit the extent to which or the
manner in which any subsequent transferee of any Pledged Shares could dispose of
the same.  Similarly, there may be other legal restrictions or limitations
affecting the Secured Party in any attempt to dispose of all or part of the
Pledged Shares under applicable “blue sky” or other state securities laws or
similar laws.  Under applicable law, in the absence of an agreement to the
contrary, the Secured Party might be held to have certain general duties and
obligations to the Pledgor or to make some effort toward obtaining a fair price
even though the obligations of the Pledgor may be discharged or reduced by the
proceeds of a sale at a lesser price.  The Pledgor further understands that the
Secured Party is not to have any such general duty or obligation to the Pledgor.
 Without limiting the generality of the foregoing, the provisions of this
Section would apply if, for example, the Secured Party were to place all or any
part of the Pledged Shares for private placement by an investment banking firm,
or if such investment banking firm purchased all or any part of the Pledged
Shares for its own account, or if the Secured Party placed all or any part of
the Pledged Shares privately with a purchaser or purchasers.  The provisions of
this Section will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Secured Party sells any Pledged Shares.  

Section 9.

Security Interest Absolute.  All rights of the Secured Party hereunder, the
grant of the security interest in the Collateral and all obligations of the
Pledgor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Obligations or the Notes or any other
agreement or instrument relating to any of the foregoing, except to the extent
not permitted to be waived under applicable law, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes or any other agreement or instrument relating to any of the
foregoing, (c) any failure by the Secured Party to take steps to perfect or
maintain perfected its security interest in, or to preserve its rights to, any
of the Collateral, (d) any exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to or departure
from any guaranty, for all or any of the Obligations, (e) any disallowance under
Section 502 of the Federal Bankruptcy Code of all or any portion of the claims
of the Secured Party for repayment of the Obligations or (f) any other
circumstance which might otherwise constitute a legal or equitable defense
available to, or a legal or equitable discharge of the Pledgor with respect to
the Obligations or with respect to this Agreement other than the indefeasible
payment in full of all of the Obligations.  

Section 10.

Duration of Agreement; Release of Security.  This Agreement and the Collateral
shall terminate when all of the Obligations with respect to the Notes have been
fully and indefeasibly paid and performed or otherwise satisfied and the Company
has no further obligation to the Secured Party hereunder or under the Notes;
provided, however, that if the Investor’s obligation to purchase the Second Note
pursuant to the Purchase Agreement have been terminated, this Agreement and the
Collateral shall terminate on the later of (i) the date on which all of the
Obligations with respect to the First Note have been fully and indefeasibly paid
and performed or otherwise satisfied, and (ii) the date on which the Investor’s
obligation to purchase the Second Note is terminated. Notwithstanding the
foregoing, this Agreement and the Collateral may terminate, in whole or in part,
upon the mutual agreement of the Parties.  The release of Collateral or
reassignment of rights to the Pledgor upon the termination of this Agreement
shall be without recourse to, or warranty by, the Secured Party and shall be
made by the Secured Party at the expense of the Pledgor.  Upon the release of
Collateral or reassignment of rights to the Pledgor pursuant to this Section 10,
the Secured Party will, at the expense of the Pledgor, execute and deliver to
the Pledgor such documents as the Pledgor shall reasonably request to evidence
such release and reassignment.

7

--------------------------------------------------------------------------------



Section 11.

Further Assurances.  The Pledgor agrees to do such further acts and things, and
to execute and deliver such additional conveyances, assignments, agreements and
instruments, as the Secured Party may at any time reasonably request in
connection with the administration and enforcement of this Agreement or with
respect to the Collateral or any part thereof or in order to better assure and
confirm unto the Secured Party its rights and remedies hereunder, and to permit
the exercise thereof in compliance with applicable law, including, upon an Event
of Default, Federal Securities Laws.  

Section 12.

Representations of the Pledgor.  

On the date hereof and continuing at all times until termination of this
Agreement (including on each date on which additional Collateral is pledged
hereunder), the Pledgor represents and warrants to the Secured Party that:

(a)

As of the date hereof, the Plegor Shares with respect to the Pledgor represent
the Pledgor’s entire ownership position (whether owned directly by the Pledgor
or indirectly for which the Pledgor maintains control) in the Company’s Common
Shares; (ii) the Pledgor acquired and made full payment for all of the Common
Shares pledged hereunder (or in respect of which security entitlements are
pledged hereunder) and owns and, at all times prior to the release of the
Collateral pursuant to the terms of this Agreement, will own the Collateral free
and clear of any liens (other than the Security Interests); and (iii) the
Pledgor is not and will not become a party to or otherwise be bound by any
agreement, other than this Agreement, that (x) restricts in any manner the
rights of any present or future owner of the Collateral with respect thereto or
(y) provides any Person other than the Pledgor or the Secured Party or any
securities intermediary through whom any Collateral is held (but, in the case of
any such securities intermediary, only with respect of Collateral held through
it) with control (as defined in Section 8-106 of the UCC) with respect to any
Collateral.

(b)

Other than financing statements or other similar or equivalent documents or
instruments with respect to the Security Interests, no financing statement,
security agreement or similar or equivalent document or instrument covering all
or any part of the Collateral is on file or of record in any jurisdiction in
which such filing or recording would be effective to perfect a lien, security
interest or other encumbrance of any kind on such Collateral.

(c)

All of the Common Shares at any time pledged hereunder (or in respect of which
security entitlements are pledged hereunder) are and will be (i) certificated
(and the certificate or certificates in respect of such Common Shares are and
will be located in the United States) and registered in the name of the Pledgor
or held through a securities intermediary whose securities intermediary’s
jurisdiction (within the meaning of Section 8-110(e) of the UCC) is located in
the United States (other than in South Carolina or Rhode Island) or (ii)
uncertificated and either registered in the name of the Pledgor or held through
a securities intermediary whose securities intermediary’s jurisdiction (within
the meaning of Section 8-110(e) of the UCC) is located in the United States
(other than in South Carolina or Rhode Island), and, in any event subject to the
control (as defined in the UCC) of the Secured Party.

8

--------------------------------------------------------------------------------



(d)

No registration, recordation or filing with any Person is required in connection
with the execution and delivery of this Agreement or necessary for the validity
or enforceability hereof, or for the perfection or enforcement of the Security
Interests.

(e)

The execution, delivery and performance by the Pledgor of this Agreement have
been duly authorized by all necessary action on the part of the Pledgor and do
not and will not violate, contravene or constitute a default under any provision
of applicable law or regulation or of the constitutive documents of the Pledgor
or of any material agreement, judgment, injunction, order, decree or other
instrument binding upon the Pledgor.

(f)

This Agreement constitutes a valid and legally binding agreement of the Pledgor
enforceable against the Pledgor in accordance with its terms.

(g)

The Pledgor has not performed and will not perform any acts that might prevent
the Secured Party from enforcing any of the terms of this Agreement or that
might limit the Secured Party in any such enforcement.

(h)

The Pledgor’s Location is at the address set forth on the signature page hereto.

Section 13.

No Waiver By Secured Party.  No failure on the part of the Secured Party to
exercise, and no delay in exercising and no course of dealing with respect to,
any right or power under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise by the Secured Party of any right or power
under this Agreement, or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights of the Secured Party under
this Agreement are cumulative and are not exclusive of any other rights or
remedies available to the Secured Party at law or in equity.  No notice to or
demand on the Pledgor in any case shall entitle the Pledgor to any other or
further notice or demand in similar or other circumstances.  

Section 14.

Notices.  All notices, demands and requests of any kind to be delivered to any
party in connection with this Agreement shall be (a) delivered personally, (b)
sent by nationally-recognized overnight courier, (c) sent by first class,
registered or certified mail, return receipt requested or (d) sent by facsimile,
in each case to such party at its address as follows:

if to the Pledgor, to the address indicated on the signature page hereto.

if to the Secured Party, to:

9

--------------------------------------------------------------------------------



Carlyle Asia Investment Advisors Limited

2202-2207A, Plaza 66

1266 Nanjing Xi Road

Shanghai  200040, P.R.C.

Attention: Nicholas Shao

Phone +86 (21) 6103-3266

Fax: +86 (21) 6103-3220




with a copy to:

O’Melveny & Myers LLP

Plaza 66, 37th Floor

1266 Nanjing Road West

Shanghai 200040, P.R.C.

Attention: Portia Ku

Tel: + 86 (21) 2307-7000

Fax: + 86 (21) 2307-7300




Any notice, demand or request so delivered shall constitute valid notice under
this Agreement and shall be deemed to have been received (i) on the day of
actual delivery in the case of personal delivery, (ii) on the next business day
after the date when sent in the case of delivery by nationally-recognized
overnight courier, (iii) on the fifth business day after the date of deposit in
the U.S. mail in the case of mailing or (iv) upon receipt in the case of a
facsimile transmission.  Any party hereto may from time to time by notice in
writing served upon the other as aforesaid designate a different mailing address
or a different Person to which all such notices, demands or requests thereafter
are to be addressed.  The term “business day” shall mean any day that is not a
Saturday, Sunday or legal holiday in the State of New York.

Section 15.

Governing Law.  All questions concerning the construction, interpretation and
validity of this Agreement shall be governed by, and construed and enforced in
accordance with, the domestic laws of the State of New York, without giving
effect to any choice or conflict of law provision or rule (whether in the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.  In furtherance of
the foregoing, the internal law of the State of New York will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.   

Section 16.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of Pledgor, the Secured Party, their successors and permitted assigns;
provided, that this Agreement, and the Pledgor’s obligations hereunder, may not
be assigned or transferred.  

Section 17.

Interpretation of Agreement.  Time is of the essence in each provision of this
Agreement of which time is an element.

Section 18.

Reinstatement.  To the extent permitted by law, this Agreement shall continue to
be effective or be reinstated, as the case may be, if at any time any amount
received by the Secured Party in respect of the Obligations is rescinded or must
otherwise be restored or returned by the Secured Party, upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Pledgor or upon
the appointment of any receiver, intervenor, conservator, agent or similar
official for the Pledgor or any substantial part of the Pledgor’s assets, or
otherwise, all as though such payments had not been made.

10

--------------------------------------------------------------------------------



Section 19.

Amendments and Waivers.  Any provision of this Agreement may be amended or
waived, but only pursuant to a written agreement signed by the Pledgor and the
Secured Party.  

Section 20.

Severability.  It is the desire and intent of the parties that the provisions of
this Agreement be enforced to the fullest extent permissible under the law and
public policies applied in each jurisdiction in which enforcement is sought.
 Accordingly, if any provision of this Agreement would be held in any
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.  Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

Section 21.

Headings.  Section headings used herein are for convenience only and are not to
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 22.

Waivers.  THE PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(a)

EXCEPT FOR NOTICES SPECIFICALLY PROVIDED FOR IN THIS AGREEMENT, WAIVES ALL
RIGHTS OF NOTICE AND HEARING OF ANY KIND PRIOR TO THE EXERCISE BY THE SECURED
PARTY OF ITS RIGHTS FROM AND AFTER AN EVENT OF DEFAULT TO REPOSSESS THE
COLLATERAL WITH JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON THE
COLLATERAL.  THE PLEDGOR WAIVES THE POSTING OF ANY BOND OTHERWISE REQUIRED OF
SECURED PARTY IN CONNECTION WITH ANY JUDICIAL PROCESS OR PROCEEDING TO OBTAIN
POSSESSION OF, REPLEVY, ATTACH OR LEVY UPON THE COLLATERAL, TO ENFORCE ANY
JUDGMENT OR OTHER SECURITY FOR THE OBLIGATIONS, TO ENFORCE ANY JUDGMENT OR OTHER
COURT ORDER ENTERED IN FAVOR OF SUCH PARTY OR TO ENFORCE BY SPECIFIC
PERFORMANCE, TEMPORARY RESTRAINING ORDER, OR PRELIMINARY OR PERMANENT
INJUNCTION, THIS AGREEMENT.

(b)

WAIVES THE RIGHT TO ASSERT ANY SETOFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT
OF, AND ALL STATUTES OF LIMITATIONS WHICH MAY BE RELEVANT TO, SUCH ACTION OR
PROCEEDING; AND

11

--------------------------------------------------------------------------------



(c)

WAIVES DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS
WELL AS NOTICE OF NONPAYMENT.

Section 23.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract.

[Remainder of page intentionally left blank.]




 

 

 

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Pledge Agreement to be duly
executed as of the date first above written.  

PLEDGOR:             By: Hanqiao Zheng Address:               SECURED PARTY:    
For and on behalf of Carlyle Asia Growth Partners III, L.P.             By:  
Title:           For and on behalf of CAGP III Co-Investment, L.P.            
By:   Title:  


S-1

--------------------------------------------------------------------------------